Title: To Alexander Hamilton from Philip Schuyler, 15 December 1793
From: Schuyler, Philip
To: Hamilton, Alexander



Albany Decr. 15. 1793
My Dear Sir

I am happy that the children are safely arrived with you, I hope they you and my Eliza are in health.

The presidents message of the 5th has reached us I am rejoiced that he has been so explicit relative to the french Anarchist. The Antis here who had boldly aserted, that the Imputation of an appeal to the people was a fabrication to injure the french cause, stand abashed, and I am persuaded that Genets intemperance has served the fœderal interest, instead of Injuring It.
We are all in health and Join in love. My Angelica is perfectly happy, And very lively.
Adieu Yours Affectionately

Ph: Schuyler

